Order of the Supreme Court, Queens County, made on resettlement and dated September 13, 1966, modified by (1) striking out the provisions granting plaintiff partial summary judgment and (2) providing that plaintiff’s motion is denied in all respects. As so modified, order affirmed insofar as appealed from, with $10 costs and disbursements to appellant. Appeal from order of said court, dated May 18, 1966, dismissed, without costs. That order was superseded by the later order of September 13, 1966. In our opinion, there are triable fact issues barring summary judgment. Ughetta, Acting P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.